 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          WILLIAM L. FLEMING,
 8                              Plaintiff,
                                                          C19-1328 TSZ
 9            v.
                                                          MINUTE ORDER SETTING
10        PRUDENTIAL INSURANCE                            TRIAL AND RELATED
          COMPANY OF AMERICA,                             DATES
11
                                Defendant.
12

13        Having reviewed the parties’ Joint Status Report, docket no. 13, indicating that the
   dispute in this matter is governed by the Employee Retirement Income Security Act of
14 1974 (“ERISA”), the Court sets the following dates and deadlines:
           BENCH TRIAL DATE (2 days)                           June 8, 2020
15
           Deadline for filing administrative record           December 6, 2019
16
           Deadline for filing any motion to conduct
17         limited discovery (such motion to be noted
           for the third Friday after filing)                  January 2, 2020
18
           All motions related to expert witnesses
19         (e.g., Daubert motion) must be filed by             March 26, 2020

20         Deadline for filing dispositive motions             April 10, 2020
           (such motion to be noted for April 24, 2020)
21         Responses to dispositive motions due                April 24, 2020

           Agreed pretrial order and Trial briefs due          May 22, 2020
22

23

     MINUTE ORDER - 1
 1         Proposed findings of fact and
           conclusions of law due                             May 25, 2020
 2
           Pretrial conference scheduled for                  May 29, 2020 at 1:30 PM
 3
           The dates and deadlines set forth herein are firm and can be changed only by order
 4 of the Court.  The Court will alter this case schedule only upon good cause shown.
   Counsel must be prepared to begin trial on the date scheduled, but should understand that
 5 the trial might have to await the completion of other cases.
           The administrative record shall be filed under seal via the Case Management and
 6 Electronic Case Files (“CM/ECF”) system. A working copy of the administrative record
   must be provided to the Court at the time any dispositive motion is filed or at the time
 7 trial briefs are submitted, whichever occurs first. The working copy shall be three-hole
   punched, appropriately tabbed, and bound by rubbers bands or clips.
 8
           If this case settles, counsel shall immediately notify Karen Dews at
 9 (206) 370-8830; failure to do so constitutes grounds for sanctions. See Local Civil
   Rule 11(b).
10
           A copy of this Minute Order shall be sent to all counsel of record.
11
           Dated this 8th day of November, 2019.
12
                                                             William M. McCool
13                                                           Clerk

14                                                         /sKaren Dews
                                                           Deputy Clerk
15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
